                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


   MARK MANSA,
       Plaintiff,

           v.                                          No. 3:16-cv-644 (VAB)

   UNITED STATES OF AMERICA,
        Defendant.


           RULING AND ORDER ON MOTION FOR SUMMARY JUDGMENT

        While on supervised release from prison, in a community-based Transitional Drug

Abuse treatment program, Mark Mansa (“Plaintiff”) tested positive for “Morphine” on a

mandatory drug test. Compl., ECF No. 1, ¶¶ 3–6, 7–8; Brief in Opp. to Mot. for Summ. J., ECF

No. 24, at 1, Ex. 5 [Alere Toxicology Serv. Inc., Results of Controlled Substance Test: Mark

Mansa (June 12, 2014)] (“Alere Toxicology Serv., Inc. Controlled Substances Test”); Def. Mot.

to Dismiss or for Summ. J., ECF 23, at 6.

       Mr. Mansa’s positive test disqualified him from community-based treatment services

(“CTS”) and Residential Reentry Center (“RRC”) programs and made him “ineligible to receive

a reduction in sentence under 18 U.S.C. § 3621(e)(2)(B).” Def. Mot. to Dismiss or for Summ. J.

at 9, 13, Ex. 1h. He was removed from his community placement and detained in The Donald W.

Wyatt Detention Facility in Rhode Island for five and a half months. Compl. at ¶14; Brief in

Opp. to Mot. for Summ. J. at 2.

       Mr. Mansa has now sued the United States of America (“Defendant” or the

“Government”) under the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b), et. seq., Compl. at ¶ 1,

alleging that his positive test result fell below “Federal Bureau of Prisons’ cutoff level for an

                                                  1
opiate marker in a urine sample”, and that he was wrongfully imprisoned and “suffered physical

pain and discomfort and loss of freedom as a direct and proximate consequence of his

imprisonment by defendant.” Id. at ¶¶ 10, 15.

         The Government now moves for summary judgment. Def. Mot. to Dismiss or for Summ.

J., ECF 23.1

         For the reasons discussed below, the Court now GRANTS Defendant’s motion for

summary judgment, ECF No. 23.

    I.       FACTUAL AND PROCEDURAL BACKGROUND

             A. Factual Allegations2

         On June 1, 2012, Mr. Mansa received a sentence of forty-six months imprisonment for

one count of possession with intent to distribute 100 kilograms or more of marijuana. Compl.

¶ 3. On July 6, 2016, Mr. Mansa began serving his sentence. Id. On or about May 6, 2014, when

Mr. Mansa had served twenty-two months of his sentence, he was transferred to a Residential

Reentry Center (“RRC”) in Waterbury, Connecticut. Compl. at ¶ 4.

         Later that month and while still on supervised release from prison, Mr. Mansa began

working in New York City. Brief in Opp. to Mot. for Summ. J., ECF No. 24, at 1; Ex. 1, ECF




1
  While the Government characterizes this motion in the alternative, either a motion to dismiss or a motion for
summary judgment, because the Court previously addressed the Government’s motion to dismiss and this motion is
filed after discovery and under Rule 56 of the Federal Rules of Civil Procedure, as well as under Rule 12, the Court
will treat this motion as a motion for summary judgment and apply Rule 56’s standard to this motion. FED. R. CIV.
P. 12, 56.
2
  The Court presumes the parties’ familiarity with the facts as set forth in its March 30, 2017 ruling on Defendant’s
motion to dismiss, and incorporates those facts by reference herein. The Court sets forth only those facts deemed
necessary to an understanding of the issues raised in, and decision rendered on, this motion. The following facts are
taken from the Complaint, Plaintiff’s brief in opposition to the motion for summary judgment and exhibits thereto,
Defendant’s motion to dismiss or for summary judgment and exhibits thereto, and Defendant’s amended reply brief.
ECF No. 27.
                                                          2
No. 24-2 [Deposition of Mark Vincent Mansa, extracted (Feb. 23, 2018)] (“Dep. of Plaintiff”), at

37. His employer allegedly gave him rolls and sandwiches “garnished with poppy seeds.” Dep.

of Plaintiff at 37. At first, Mr. Mansa allegedly did not realize he was eating poppy seed rolls.

Id., Ex. 1 at 39–40.

         On May 28, 2014, Mr. Mansa tested positive for “Morphine” on a test with a screen cut-

off of 300 ng/mL and a confirmation cut-off of 200 ng/mL. Alere Toxicology Serv., Inc.

Controlled Substances Test. On June 4, 2014, he called his RRC (“the Chase Center”) to report

that he had consumed a hard roll that contained poppy seeds. Id., Ex. 3, ECF No. 24-4 [Incident

Report, Community Solutions Inc. (June 19, 2014)]. A Chase Center counselor allegedly told

Mr. Mansa not to worry because he would need to “eat a whole case . . . or a whole boxful” of

poppy seed rolls or bagels to test positive. Dep. of Plaintiff at 35–36. On June 12, 2014, the

results of Mr. Mansa’s positive controlled substance test were reported. Alere Toxicology Serv.,

Inc. Controlled Substances Test.

         A week or two later, a staff member from the RRC called Mr. Mansa to tell him he was

being sent back to prison. Id. at 24. Mr. Mansa allegedly offered to submit to a “gas

chromatography test” at his own expense. Id. at 25. A RRC staffer allegedly discouraged Mr.

Mansa from pursuing the additional “hair test” on his own. Id. Nevertheless, on July 2, 2014, Mr.

Mansa submitted a hair sample for testing. Id., Ex. 4, ECF 24-5.3 That test yielded a negative

result for opiates at a screening cut off of 200 pg/mg. Id. Still, Mr. Mansa was incarcerated for




3
 Plaintiff’s exhibit 6 states that “the maximum length[] of time, after last use, that a person’s urine would be
positive for . . . . Opiates is 6 days.” Brief in Opp. to Mot. for Summ. J., Ex. 6 (alterations in original). By contrast,
Plaintiff believes that a “hair test . . . . goes back nine months for any drug use.” Dep. of Plaintiff at 21.
                                                             3
five and a half months for failing his CTS and RRC programs. Compl. at ¶14; Def. Mot. to

Dismiss or for Summ. J. at 9, 13, Ex. 1h; Brief in Opp. to Mot. for Summ. J. at 2.

       Mr. Mansa claims that a positive urinalysis result for 200 ng/mL of “Morphine” was

insufficient to justify his detention under Bureau of Prison (“BOP”) policies. Brief in Opp. to

Mot. for Summ. J. at 5; see also, Ex. 6, ECF No. 24-7 [Residential Reentry Center, “Statement of

Work” Manual: Attachment C (Aug. 2007)]. Mr. Mansa contends that BOP rules “expressly

provided that a drug screen level less than 300 ng/ml was not evidence of opiate ingestion.” Id.

In support of this argument, Mr. Mansa submits a table entitled “Urinalysis Procedures”; it is

allegedly an attachment to the Residential Reentry Center’s August 2007 Statement of Work

manual. Brief in Opp. to Mot. for Summ. J. at Ex. 6. Mr. Mansa claims that BOP procedures—as

published “in the Statement at Work . . . on any federal website . . . . [and in] the law”—set a

minimum threshold for a positive result as 300 ng/mL. Dep. of Plaintiff at 23.

       The Government argues that Mr. Mansa knew that he could be disciplined for a positive

drug test, at any level. The Government also argues that it made a reasonable decision, based on

BOP policy and related to legitimate health and safety concerns, to remove Mr. Mansa from the

community following his positive toxicology screening. The parties agree that Mr. Mansa was

afforded—and prevailed on—an appeal of his re-incarceration.

                     1. Notice Evidence

       The Government alleges that Mr. Mansa knew that he could be disciplined for a positive

drug test, even if it was caused by poppy seed consumption. Def. Mot. to Dismiss or for Summ.

J. at 6. In support of this claim, the Government submits five exhibits.

       First, there is the “Community Based Program Agreement”, which states:


                                                 4
       I understand that urinalysis or other Bureau of Prisons authorized testing to detect
       unauthorized drug or alcohol use may be required as a condition of residence in a
       residential re-entry center or work release program, and if required, I agree to
       submit to such testing. I understand that ingestion of poppy seed products may
       result in positive test results for unauthorized drug use and is therefore prohibited.

Id. at Doc. 2a, ECF No 23-9, U.S. Dept. of Justice/Fed. Bureau of Prisons, Community Based

Program Agreement [BP-A0434, Rev. June 2010 (Oct. 16, 2013)]. On October 16, 2013, Mr.

Mansa signed the Community Based Program Agreement. Id.

       Second, there is the “Adult Work Release Client Handbook”, which states:

       We expect you to remain drug and alcohol free during your placement. You are not
       to consume poppy seeds, or quinine in any form, including tonic water[.] These
       substances may result in a false positive drug test. All positive drug tests are treated
       as the result of the use of illegal drugs[.] Positive results will be considered
       conclusive evidence of drug or alcohol use.

Id. at Doc. 2b, ECF No 23-9, Community Solutions, Adult Work Release Client Handbook (Rev.

May 2012) at 17. On May 6, 2014, Mr. Mansa signed a “Handbook Sign-off” attesting that he had

received and read the handbook, and that he understood the “behavioral responsibilities and

potential sanctions” described in the handbook. Id. at Doc. 2c, Community Solutions, Inc.

Handbook Sign-off.

       Third, there is a signed “Client Orientation Checklist”, which states: “Prohibition on use

of drugs, alcohol, poppy seeds, quinine water, tonic water, medicated inhalers or any inhalers

without a prescription, including Vicks and Benedrex inhalers.” Id. at Doc. 2d, ECF No 23-10,

Community Solutions, Inc., Client Orientation Checklist [Rev. Nov. 2007 (May 6, 2014)].

       Fourth, there is a “Conditions of Furlough” form, which states:

       It has been determined that consumption of poppy seeds may cause a positive drug
       test which may result in disciplinary action. As a condition of my participation in
       community programs, I will not consume any poppy seeds or items containing
       poppy seeds.

                                                  5
Id. at Doc. 2d, ECF No 23-10, Fed. Bureau of Prisons, Conditions of Furlough (March 16, 2014).

Mr. Mansa signed that document on March 16, 2014. Id.

       Fifth, there is the “Conditions of Home Detention” form, which states:

       I will submit to urinalysis or alcohol testing as requested by the RRC/Probation. I
       understand that the ingestion of poppy seed food products may result in positive
       test results for unauthorized drug use and is therefore prohibited.

Id. at Doc. 2d, ECF No 23-10, U.S. Dept. of Justice/Fed. Bureau of Prisons, Conditions of Home

Detention [BP-A0460, Rev. June 2010 (June 2, 2014)]. Mr. Mansa signed that document on June

2, 2014. Id.

                    2. Decision-Making Evidence

       The Government also argues that it made a reasonable decision, based on BOP policy, to

remove Mr. Mansa from the community following his positive toxicology screening. In support of

this claim, the Government submits three groups of exhibits.

       First, there is the U.S. Dept. of Justice/Bureau of Prisons “Incident Report” following Mr.

Mansa’s positive drug test. The report characterizes the positive urine sample as a violation of a

program requirement:

       On 05/28/14 at 8:25pm FBOP Mark Mansa #20377-014 rendered a urine sample
       #R4269484. On 6/12/14 results returned from Alere Toxicology Services positive
       for Morphine. Inmate Mansa signed the chain of custody certifying it was his urine.
       Inmate Mansa violated his CTS requirement. Inmate Mansa is required to attend
       CTS and is 3621E.

Id. at Doc. 2d, U.S. Dept. of Justice/Fed. Bureau of Prisons, Incident Report [BP-A205.073, Rev.

Aug. 1999 (06/12/2014 12:20pm)], ECF No. 23-10.

       Second, there are documents related to the Chase Center’s review of Mr. Mansa’s

disciplinary infraction. On June 16, 2014, Case Manager Supervisor Jessica Dickson issued an

                                                6
investigation report. Id. Jessica Dickson, Investigation Report [BP number unknown, (06/16/2014

9:00am)]. The report notes that “inmate Mansa stated that he ate poppy seeds,” that his boss

provided corroborating documentation, and that “CMS Doug Arpin” and Mr. Mansa had informed

Alere and provided documented that poppy seed consumption could alter urine samples. Id. Ms.

Dickson also noted that “[i]nmate Mansa signed off on paperwork stating that he would not

consume poppy seeds or anything that would alter a urine sample.” Id. Given those facts, Ms.

Dickson recommended that the incident be referred to the Center Discipline Committee:

       [T]hat the charge of Use of Drugs/Drug Items/Alcohol Intoxicants is the
       appropriate charge for this incident, based upon Inmate Mansa testing positive for
       morphine and signed paper work[] stating that he would not consume any products
       that would alter his urine is valid and supported. It is the investigator[’]s
       recommendation that this incident report be referred to the CDC.

Id. That same day, Ms. Dickson referred Mr. Mansa’s case for a disciplinary hearing. Id., U.S.

Dept. of Justice/Fed. Bureau of Prisons, Notice of Center Discipline Committee Hearing [BP-

S2707.073, Rev. Mar. 1994 (June 16, 2014)], ECF No. 23-10. The Center Disciplinary Committee

corroborated Ms. Dickson’s findings and recommended “Loss of Good Time.” Id., U.S. Dept. of

Justice/Fed. Bureau of Prisons, Center Discipline Committee Report [BP-A208.073, Rev. Mar.

1994 (June 24, 2014)]. The Center Discipline Committee’s recommendation was sent to Chad

Fultz, the Residential Reentry Manager overseeing the Chase Center RRC contract. Def. Mot. to

Dismiss or for Summ. J., ECF 23, at 11.

       Third, there is the signed declaration from Residential Reentry Manager Chad Fultz, the

official responsible for ordering Mr. Mansa’s re-incarceration. Id., Doc. 2g [Declaration of Chad

Fultz (May 30, 2017)], ECF No. 23-8. In the declaration, Mr. Fultz explained that he had discretion

to “determine [that] an inmate’s continued placement in the RRC [was] no longer appropriate.” Id.


                                                7
at ¶ 1, 4. Mr. Fultz alleges that he reviewed the Incident Report, Center Discipline Committee

report and hearing findings. Id. at 3–4. Mr. Fultz then states that he decided to order Mr. Mansa’s

removal from the community for policy, health, and safety reasons:

        As the RRM who was responsible for contract oversight and contract monitoring
        . . . I determined Mr. Mansa’s removal from the RRC was appropriate[.] I made
        decisions that I believed to be in the best interest of the government, staff, inmates,
        and the contract[.] Instrumental in my decision to transfer Mr. Mansa from the RRC
        to a secure facility was the fact Mr. Mansa was a federal inmate who had been
        transferred into community custody for pre-release programming and who was also
        participating in the Bureau of Prisons Drug Abuse Treatment program. Prior to
        testing positive for Morphine, he signed and/or received no less than five forms
        and/or notices advising him that he was subject to urine surveillance, and because
        the ingestion of poppy seeds could cause a urine sample to test positive for drugs,
        he was not permitted to ingest poppy seeds[.] Because inmates receive multiple
        warnings regarding poppy seed ingestion, I typically do not question the finding of
        a CDC or DHO that is based upon a valid positive drug test result. To freely permit
        staff to overturn disciplinary charges for Use of Drugs after an inmate asserts that
        he/she ingested poppy seeds, would possibly increase the potential for staff
        corruption and encourage inmates to take drugs knowing the charge could be
        expunged if they were to assert that they ingested poppy seeds. These concerns are
        especially true when I must determine whether an inmate who is participating in a
        drug treatment program is appropriate for continued RRC placement after he or she
        tests positive for drug use. Because inmates participating in community programs
        have greater access to drugs and alcohol than inmates who are housed at secure
        facilities, the risk of repeated violations, violence, and disruptive conduct in the
        RRC or the community are factors I must consider when determining whether an
        inmate who tests positive for drugs is appropriate for continued RRC placement.

Id. at 5–6.

        Mr. Fultz’s decision to deny Mr. Mansa’s continued RRC placement prompted Community

Treatment Coordinator Erik Anderson to issue a “Request for Removal of Provisional § 3621(e)”

form (i.e., sentence reduction under 18 U.S.C. § 3621(e)(2)(B)). U.S. Dept. of Justice/Bureau of

Prisons, Request to Delay, Remove of Reinstate Early Release [BP-A0768, Rev. June 2010 (June

30, 2014)], ECF No. 23-6. Mr. Anderson explained the rationale for Mr. Mansa’s removal from

the community as:

                                                  8
       The inmate cannot fulfill the requirements for CTS completion because he received
       an incident report on May 28, 2014 for Code 112: Use of any narcotics, marijuana,
       drugs, alcohol, intoxicants, or related Paraphernalia, not prescribed for the
       individual by medical staff (tested positive for Morphine). He is no longer able to
       participate in CTS making him ineligible for a 3621 (e) release.
Id.

       On July 14, 2014, Mr. Fultz issued a transfer order to the U.S. Marshals Service for Mr.

Mansa, attesting that Mr. Mansa was suitable for transfer to a “Minimum/In” custodial setting.

U.S. Dept. of Justice/Fed. Bureau of Prisons, Transfer Order [BP-S399.058, Rev. May 1994 (July

14, 2014)], ECF 23-11.

                    3. Appeals Process Evidence

       Following the July 14, 2014 transfer order, id., Mr. Mansa was removed from the

community and transported to the Wyatt Detention Center in Rhode Island. Compl. at ¶14; Brief

in Opp. to Mot. for Summ. J. at 2. Mr. Mansa then filed a regional appeal. Mark Mansa, DHO

Appeal of Incident Report No. 2597485, ECF 23-6; J. L. Norwood, Decision on Appeal No.

787778-Rs, Aug 29, 2014 (“Norwood Decision”), ECF No. 23-6. Mr. Mansa’s appeal was denied

by Regional Director J.L. Norwood on August 23, 2014. Norwood Decision at 2. Director

Norwood stated his reasons for decision as:

       The CDC reasonably determine you committed the prohibited act [.] Your
       argument that the positive test should be ignored because you submitted a report
       from another laboratory that tested a hair sample without negative results is without
       merit. Laboratory testing, typically of a urine sample, must be performed by a BOP-
       approved laboratory. This ensures the contracted facility performs at the required
       standards for numerous issues, including but not limited to screen testing,
       conformation testing, reporting, and chain of custody. Your argument your sample
       was not retested. . . is also without merit. Program Statement 6060.08 . . . requires
       a BOP-approved laboratory upon detecting a positive test to perform a confirmation
       test before reporting the result to the institution. The record reveals that was done
       in this case. Specifically, your sample was initially screened and tested positive for
       morphine with a cut-off of 300 ng/mL. A confirmation test was administered and
       the sample again tested positive with a cut-off of 200 ng/mL [.] The decision of the

                                                 9
        CDC was based upon the greater weight of the evidence, and the sanctions imposed
        by the DHO were consistent with the severity level of the prohibited act.

Id.

        On September 8, 2014, Mr. Mansa appealed the Regional Director’s decision. Federal

Bureau of Prisons, Central Office Admin. Remedy Appeal: Mark Mansa, Sept. 8, 2014, ECF No.

23-6.

        On December 3, 2014, Mr. Mansa prevailed in his appeal. Def. Local Rule 56(a)

Statement ¶ 56; see also, U.S. Dept. of Justice/Fed. Bureau of Prisons, Request to Delay,

Remove or Reinstate Early Release [BP-A0768, Rev. June 10 (Dec. 3, 2014)], ECF No. 23-7.

Following the successful appeal, Community Treatment Coordinator Erik Anderson issued a

“Request for Reinstatement of Provisional § 3621 (e)” (i.e., release from detention form). U.S.

Dept. of Justice/Fed. Bureau of Prisons, Request to Delay, Remove or Reinstate Early Release

[BP-A0768, Rev. June 10 (Dec. 3, 2014)], ECF No. 23-7. In the reinstatement request, Mr.

Anderson explained: “The 112 incident report was modified based on an appeal. Inmate Mansa

was found guilty of a 309, violating a condition of a community program. He is eligible to return

to the RRC and his 3621e status should be reinstated [.]” Id. One week after Mr. Anderson’s

request, Mr. Mansa was released from the Wyatt Detention Center to the RRC. Def. Mot. to

Dismiss or for Summ. J. at 14. Two weeks after that, on Christmas Eve, Mr. Mansa was placed

on home confinement. Id.

           B. Procedural Background

        On December 29, 2015, Mr. Mansa, through his attorney, filed a claim with the Federal

Bureau of Prisons. Claim for Damage, Injury, or Death, ECF No. 23-4.



                                               10
       On January 4, 2016, the Federal Bureau of Prisons denied Plaintiff’s “administrative tort

claim . . . [for] loss of liberty and unlawful confinement” because Plaintiff had “not alleged a

physical injury actionable under the Federal Tort Claims Act.” U.S. Dept. of Justice, Letter Re:

Administrative Claim No. TRT-NER-2016-01575, Jan. 4, 2016, ECF No. 23-4. The letter stated

that Plaintiff could appeal the decision within six months of January 4, 2016 in “an appropriate

United States District Court.” Id.

       On April 25, 2016, Mr. Mansa sued the Government under the Federal Tort Claims Act,

28 U.S.C. §§ 1346(b), et. seq., alleging negligence on the part of BOP officials acting in their

official capacities. Compl. at ¶ 1. He claims that his positive test result fell below “Federal

Bureau of Prisons’ cutoff level for an opiate marker in a urine sample”, and that he was

wrongfully imprisoned and “suffered physical pain and discomfort and loss of freedom as a

direct and proximate consequence of his imprisonment by defendant.” Id. at ¶¶ 10, 15.

       The Government moved to dismiss the Complaint under Rules 12(b)(1) and (b)(6). Def.

Mot. to Dismiss, ECF No. 9. The Court denied the motion to dismiss under 12(b)(1) (“Mr.

Mansa’s Complaint could be read to state a claim for ordinary negligence that involves no prison

policy determinations”) and 12(b)(6) (“Defendant . . . argu[es] that the ‘complaint fails to state a

claim for false imprisonment, because Plaintiff was legally confined, and the BOP has the

authority to transfer [an] inmate into any correctional facility.’ Because Mr. Mansa has clarified

that he claims only common law negligence, the Court need not engage with this argument.”)

Ruling on Def. Mot. to Dismiss, ECF No. 12, at 8–9.

       Following discovery, the Government now moves for summary judgment. Def. Mot. to

Dismiss or for Summ. J., ECF 23.


                                                 11
       On December 18, 2019, the Court held a hearing on Defendant’s motion for summary

judgment. Minute Entry, ECF No. 30. At the hearing, the Government asked leave to submit

exhibits relating to the Bureau of Prison’s cut-off level for opiate tests for incarcerated persons or

parolees. Id. The Court instructed the Government to docket the exhibits. Id. That day, the

Government docketed the exhibits. Supp. to Reply for Mot. to Dismiss and/or for Summ. J., ECF

No. 31. The next day, Defendant objected to the submission and asked the Court to strike the

document from the record. Resp, to Defs. Supp. Reply Br., ECF No. 32.

   II. STANDARD OF REVIEW

       In a motion for summary judgment, the moving party must establish that no genuine

issues of material fact remain in dispute and that it is “entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). A fact is “material” if it “might affect the outcome of the suit under the

governing law” and a factual issue is “genuine” if “a reasonable jury could return a verdict for

the nonmoving party” based on it. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In

reviewing the record, a court must “construe the evidence in the light most favorable to the non-

moving party and draw all reasonable inferences in its favor.” Gary Friedrich Enters., L.L.C. v.

Marvel Characters, Inc., 716 F.3d 302, 312 (2d Cir.2013) (citations omitted).

       If there is any evidence in the record from which a reasonable factual inference could be

drawn in favor of the opposing party on the issue on which summary judgment is sought,

summary judgment is inappropriate. See Security Insurance Co. of Hartford v. Old Dominion

Freight Line Inc., 391 F.3d 77, 83 (2d Cir.2004); Anderson, 477 U.S. at 250 (summary judgment

is proper only when “there can be but one reasonable conclusion as to the verdict”).




                                                 12
   III. DISCUSSION

       As the Court previously ruled, Mr. Mansa’s remaining claim is properly construed as a

claim for ordinary negligence under the Federal Tort Claims Act (“FTCA”). Ruling on Def. Mot.

to Dismiss at 8. His claim is permitted under the FTCA where there is “injury or loss of property

. . . caused by the negligent or wrongful act or omission of any [federal] employee[s] . . . acting

within the scope of his . . . employment, under circumstances where the United States, if a

private person, would be liable to the claimant in accordance with the law of the place where the

act or omission occurred.” 28 U.S.C. § 1346(b)(1); see also, Chen v. United States, 854 F.2d

622, 626 (2d Cir. 1988) (citing C.P. Chemical v. United States, 810 F.2d 34, 37 (2d Cir. 1987)).

       Recoveries in negligence are limited by exceptions to the FTCA, most notably the

“discretionary function exception.” 29 U.S.C. § 2680(a). The discretionary function exception

provides that the United States remains immune from suit where a claim is based on “the

exercise or performance or the failure to exercise or perform a discretionary function or duty on

the part of a federal agency or an employee of the Government, whether or not the discretion

involved be abused.” 29 U.S.C. § 2680(a); In re World Trade Ctr. Disaster Site Litig., 521 F.3d

169, 190 (2d Cir. 2008) (internal citations removed) (“[T]he discretionary function exception

was intended to avoid any possibility that the FTCA may be construed to authorize damage suits

against the Government growing out of a legally authorized activity, merely because the same

conduct by a private individual would be tortious.”).

       The discretionary function exception applies “only if two conditions are met: (1) the acts

alleged to be negligent must be discretionary, in that they involve an element of judgment or

choice and are not compelled by statute or regulation and (2) the judgment or choice in question


                                                 13
must be grounded in considerations of public policy or susceptible to policy analysis.”

Coulthurst v. United States, 214 F.3d 106, 109 (2d Cir. 2000) (internal quotation marks omitted).

       Plaintiffs can maintain an FTCA claim against federal officials for negligence if the

negligence alleged is “unrelated to any plausible policy objectives” and therefore is “outside of

the scope of the discretionary function exception. Coulthurst, 214 F.3d at 111. Consistent with

Coulthurst, courts have allowed prisoners to allege that federal officials negligently transferred

them to a different facility, despite the discretionary function exception, as long as the negligence

did not arise out of a policy determination. See, e.g., Palay v. United States, 349 F.3d 418, 432

(7th Cir. 2003) (denying dismissal of inmate’s injury claim because “as in Coulthurst, it is easy

to imagine a scenario in which MCC officials behaved in a negligent fashion, but without

making the types of discretionary judgments that the statutory exception was intended to exempt

from liability. Perhaps the corrections officer monitoring the holdover unit at the time that the

gang altercation broke out was simply asleep . . . . [or] left the unit unattended in order to enjoy a

cigarette or a snack.”); Hartman v. Holder, No. 100-CV-6107-ENV-JMA, 2009 WL 792185, at

*11 (E.D.N.Y. Mar. 23, 2009) (denying motion to dismiss plaintiff’s claim because he “does not

quibble with the BOP’s discretion over whether actually to transfer [him] to another location at

the MDC; his is a challenge, in part, to [an official’s] failure simply to relay word of his

danger . . . so as to enable the discretionary evaluation of his transfer request by the official

entrusted with that judgment.”).

       To substantiate a claim of negligence in Connecticut, a party must prove duty, breach,

causation, and actual injury. McDermott v. State, 316 Conn. 601, 609, 113 A.3d 419, 425 (2015),

quoting LePage v. Horne, 262 Conn. 116, 123, 809 A.2d 505 (2002) (“The essential elements of


                                                  14
a cause of action in negligence are well established: duty; breach of that duty; causation; and

actual injury . . . . ); Rawls v. Progressive N. Ins. Co., 310 Conn. 768, 776, 83 A.3d 576, 583

(2014) (“We turn next to the well established law of negligence. In order to make out a prima

facie case of negligence, the plaintiff must submit evidence that, if credited, is sufficient to

establish duty, breach of duty, causation, and actual injury.”) “A defendant’s duty and breach of

duty is measured by a reasonable care standard, which is the care that a reasonably prudent

person would use under the circumstances.” Rawls, 310 Conn. at 776, quoting Hoelter v.

Mohawk Service, Inc., 170 Conn. 495, 501, 365 A.2d 1064 (1976) (internal citations and

quotations omitted).

       Mr. Mansa alleges two breaches of duty: (1) that BOP officials ignored the BOP policy

establishing a minimum “cutoff level for an opiate marker in a urine sample [as] 300 ng/mL.”

Compl. ¶ 10; Brief in Opp. to Mot. for Summ. J. at 2 (“As predicted, his drug screen noted a

positive indication of opiates. However, the level shown was less than 300 ng/ml, which is the

minimum level required to indicate that an opiate had been ingested. Accordingly, the written

test results submitted to the Bureau of Prisons affirmatively proved that the plaintiff had not

violated the rule prohibiting the use of narcotics.”), and (2) that BOP officials abused their

discretion by not admitting exonerating evidence and not allowing Plaintiff to remain in the

community following his low-positive urinalysis. Brief in Opp. to Mot. for Summ. J. at 2.

       The Government argues that Mr. Mansa had a positive drug test and that BOP officials

afforded Plaintiff a “full panoply of rights” before determining that “Plaintiff had violated BOP’s

Disciplinary Code 112, Use of Drugs.” Def. Mot. to Dismiss or for Summ. J. at 25. The




                                                  15
Government claims that Mr. Mansa’s expulsion from the community-based program and transfer

to a secure facility did not constitute a contravention of BOP policy or breach of duty.

        The Court agrees.

               A. BOP’s Threshold for “Positive” Urinalysis

        Mr. Mansa alleges that BOP policy established 300 ng/mL as the minimum threshold for

a positive urinalysis result for opiates. In support of this claim, Mr. Mansa submits his

recollection of a comment from a Chase Center counselor, a table allegedly created by the RRC,

and his own interpretation of BOP policy. See Brief in Opp. to Mot. for Summ. J., Ex. 6

[Residential Reentry Center, “Statement of Work” Manual: Attachment C (Aug. 2007)]; Dep. of

Plaintiff.

        As of December 18, 2018, the Government alleges that the cut-off level for a positive

opiate test for an inmate or parolee is as low as 100 ng/mL. Supp. to Reply for Mot. to Dismiss

and/or for Summ. J. Mr. Mansa objects to this allegation as untimely. Resp, to Defs. Supp. Reply

Br. For the reasons explained below, the Court need not, and does not, consider the

Government’s new filing in determining whether Mr. Mansa is entitled to relief.

        Between the time of Mr. Mansa’s urinalysis and the release of his “positive” test result, a

Chase Center counselor allegedly told Plaintiff that he would need to “eat a whole case . . . or

boxful” of poppy seed bagels or rolls to test positive for drugs. Dep. of Plaintiff at 35–36. Mr.

Mansa alleges that this statement was proven false by his positive drug test.

        Mr. Mansa also argues that the “positive” test result did not conform to BOP policy. He

submits a table entitled “Urinalysis Procedures” to substantiate that allegation. Brief in Opp. to

Mot. for Summ. J. at Ex. 6. The table contains a column entitled “Screen Level” and a row for


                                                 16
opiates; the relevant box or cell for opiate screen level suggests that the screen level for opiates

discovered through the “enzyme multiplied immunoassay technique or a certified comparable

testing technology” is 300 ng/ml. Id. at 8. Even after construing the table and Mr. Mansa’s

interpretations of BOP policies “in the light most favorable to the non-moving party and draw all

reasonable inferences in its favor,” Gary Friedrich Enters., L.L.C., 716 F.3d at 312, the Court

cannot conclude that “a reasonable jury could return a verdict” for him. Anderson, 477 U.S. at

248.

         Mr. Mansa appears to have tested positive at 300 ng/mL. Alere Toxicology Serv., Inc.

Controlled Substances Test. The test result provided to the Chase Center listed a screen cut-off of

300 ng/mL for all opiates and a confirmation cut-off of 200 ng/mL for Morphine. See also, Mark

Mansa, DHO Appeal of Incident Report No. 2597485, ECF 23-6; J. L. Norwood, Decision on

Appeal No. 787778-Rs, Aug 29, 2014 (“Norwood Decision”), ECF No. 23-6 (“Specifically, your

sample was initially screened and tested positive for morphine with a cut-off of 300 ng/mL.”).

Mr. Mansa tested positive under these thresholds. Alere Toxicology Serv., Inc. Controlled

Substances Test. Assuming arguendo that Mr. Mansa is alleging that the confirmation cut-off

also needed to be 300 ng/mL, the Court still finds that the Government is entitled to summary

judgment because Mr. Mansa has not produced admissible evidence to support his negligence

claim.

         Mr. Mansa’s screen level table fails to support a claim of negligence for four reasons.

First, Mr. Mansa’s table does not refer to BOP policies. Brief in Opp. to Mot. for Summ. J. at Ex.

6. Second, Mr. Mansa’s table lists the “screen level” as 300 ng/mL for a “screen method” of

“enzyme multiplied immunoassay technique.” Brief in Opp. to Mot. for Summ. J., Ex. 6. Mr.


                                                 17
Mansa’s positive toxicology report does not indicate the type of test performed (e.g., enzyme

multiplied immunoassay technique). Alere Toxicology Serv., Inc. Controlled Substances Test.

Third, the five BOP-issued “drug use” policy documents signed by Mr. Mansa list no minimum

threshold or cut-off for morphine or opiate screenings. See e.g., Doc. 2a, Community Based

Program Agreement (“I understand that ingestion of poppy seed products may result in positive

test results for unauthorized drug use and is therefore prohibited.”); Doc. 2b Adult Work Release

Client Handbook (“All positive drug tests are treated as the result of the use of illegal drugs[.]

Positive results will be considered conclusive evidence of drug or alcohol use.”); see also, Doc.

2c, Community Solutions, Inc. Handbook Sign-off; Doc. 2d, Client Orientation Checklist; Doc.

2d, Conditions of Furlough; Doc. 2d, Conditions of Home Detention. Fourth, Mr. Mansa’s

urinalysis report indicates a “positive” result. Alere Toxicology Serv., Inc. Controlled Substances

Test.

        Mr. Mansa’s allegation of a specific minimum threshold for a “positive” opiates result

also fails as evidence of negligence. Mr. Mansa’s allegation rests on a purported statement by a

Chase Center counselor, the table discussed above, and Plaintiff’s own interpretation of BOP

policy. In the absence of any statute or regulation or testimony from a Government official

laying a foundation for Mr. Mansa’s proffered table or his interpretation of BOP policy as actual

BOP policy, this is not admissible evidence and would properly be excluded as leading to a

confusion of the issues. FED. R. EVID. 403 (“The court may exclude relevant evidence if its

probative value is substantially outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

presenting cumulative evidence.”); Caruolo v. John Crane, Inc., 226 F.3d 46, 54 (2d Cir. 2000)


                                                 18
(“District court judges enjoy wide latitude in determining whether evidence is admissible at trial;

this Court reviews evidentiary rulings under a deferential abuse of discretion standard.”); Nimely

v. City of New York, 414 F.3d 381, 398 (2d Cir. 2005) (“Dawson’s testimony . . . commented

directly, under the guise of expert opinion, on the credibility of trial testimony from crucial fact

witnesses . . . . Under such circumstances, we think it was an abuse of the district court’s

substantial discretion in such matters to determine that Dawson’s vouching for Muirhead’s and

McCarthy’s veracity—even were it otherwise admissible—was not prejudicial, confusing, and

misleading to the jury within the meaning of Rule 403.”).

       In any event, there are five BOP-issued policy documents, all signed by Mr. Mansa,

warning that poppy seed ingestion could yield a positive urinalysis result and that any positive

urinalysis result would be treated as drug use. Further, as discussed above, it appears that Mr.

Mansa did test positive at the 300 ng/mL threshold. Alere Toxicology Serv., Inc. Controlled

Substances Test. As a result, no reasonable jury could find that BOP ignored its own policy cut-

off or improperly charged Mr. Mansa with a disciplinary infraction. Cf. Nieblas-Love v. New

York City Hous. Auth., 165 F. Supp. 3d 51, 66 (S.D.N.Y. 2016) (“[B]eyond Plaintiff’s own

conclusory allegations, he provides no admissible evidence supporting his claim that the

legitimate, non-discriminatory reasons provided for his termination were pretext for

discrimination.”); Wantanabe Realty Corp. v. City of New York, 315 F. Supp. 2d 375, 395

(S.D.N.Y. 2003) (“[A] plaintiff alleging a conspiracy must come forward with admissible

evidence, whether direct or circumstantial, that would justify a reasonable jury in finding not

only that the defendants acted in concert, but that they did so for the purpose of achieving the

alleged objective . . . . While there is ample basis for concluding that City Hall wished to have


                                                 19
the roller coaster demolished, there is no evidence that any of the defendants (other than Zeid

and Hilton) ever even entertained the possibility that it would be demolished without regard to its

actual condition, much less embraced that as an objective. Accordingly, the substantive due

process claim will be dismissed as to all defendants other than the City, Zeid and Hilton.”).

                B. BOP’s Exercise of Discretion

        Mr. Mansa also argues that BOP officials abused their discretion by not accepting his

“hair test” and by treating his low-positive urinalysis result as a drug use infraction that exposed

him to re-incarceration rather than a lower level infraction that would have maintained his

community placement. The Court disagrees.

        At summary judgment, Mr. Mansa claims that BOP officials assured him that “a [hair]

test result would exonerate him.” Brief in Opp. to Mot. for Summ. J. at 2, 5. That allegation is

unsupported by the record. While a counselor allegedly told Mr. Mansa, after the administration

of his urinalysis test, that he would need to “eat a whole case . . . or boxful” of poppy seed bagels

or rolls to test positive for drugs, Dep. of Plaintiff at 35–36, there is nothing in the record

indicating that the counselor encouraged Mr. Mansa to seek additional testing on his own.

        To the contrary, an RRC staffer told Mr. Mansa not to bother with the “hair test.” Brief in

Opp. to Mot. for Summ. J. at 25. Later, Regional Director Norwood explained the rationale for

this policy to Mr. Mansa before Mr. Mansa pursued a claim through the Federal Bureau of

Prisons. Claim for Damage, Injury, or Death. The policy reasons for not permitting inmates to

pursue retesting through the laboratories of their choice are four-fold: (1) BOP contracts with

certain facilities, (2) those facilities must comply with confirmation testing protocols, (3) those




                                                  20
facilities must issue specific reports, and (4) those facilities must adhere to requirements for

chain of custody. Norwood Decision at 2.

       Thus, the BOP policies communicated to Mr. Mansa before and after his “hair test” do

not support a finding that the “hair test” would be construed as exonerating evidence by BOP

officials, or even that Mr. Mansa reasonably believed that he could select the laboratory of his

choice to perform the test of his choice to overturn his positive urinalysis result.

       In any event, as a matter of law, “prisoners do not have a due process right to engage in

secondary testing.” Abbott v. Hollingsworth, No. CIV. 14-6784 NLH, 2015 WL 1952355, at *4

(D.N.J. Apr. 29, 2015) (“With respect to Petitioner’s claim that he was not permitted to submit to

a hair follicle test, his argument again fails. The procedural safeguards of Wolff do not guarantee

a prisoner the right to present any evidence he wishes.”), citing Manfredi v. U.S., Civ. No. 12–

1905, 2012 WL 5880343, at *6 (D.N.J. Nov. 20, 2012) (collecting cases) (“However, it appears

from the petition that Petitioner also is arguing that he was not given an opportunity to obtain a

second, independent lab test in violation of his due process rights under Wolff. Wolff does not,

however, guarantee prisoners the unfettered right to call any witness or present any evidence

they wish regardless of its relevance or necessity.”)

       Mr. Mansa also argues that BOP does not permit re-incarceration in cases of low-positive

urinalysis results. Compl. ¶¶ 10, 15. Nothing in the record supports this allegation. Mr. Mansa

submits no evidence of a two-track BOP policy for urinalysis results above or below 200 ng/mL

or 300 ng/mL. By contrast, the BOP policy documents signed by Mr. Mansa permit an inference

of drug use at any level. See e.g., Doc 2b, Adult Work Release Client Handbook (“You are not to

consume poppy seeds[.] These substances may result in a false positive drug test. All positive


                                                 21
drug tests are treated as the result of the use of illegal drugs[.] Positive results will be considered

conclusive evidence of drug or alcohol use.”).

        Once Mr. Mansa tested positive for drugs, BOP officials had disciplinary discretion, so

long as their decisions were “grounded in considerations of public policy or susceptible to policy

analysis.” Coulthurst, 214 F.3d at 111 (“If the plaintiff is unable to offer sufficient evidence to

establish a triable issue of fact on any theory of negligence outside the scope of the DFE, then

the United States will be entitled to judgment.”).

        In contrast to Mr. Mansa’s unsupported assertion that BOP officials lacked the authority

to re-incarcerate him following his positive drug test, the Government provides evidence from

the decision-makers about the policy rationale that prompted them to remove Plaintiff from the

community. Mr. Fultz alleges that he “determined Mr. Mansa’s removal from the RRC was . . . .

in the best interest of the government, staff, inmates, and the contract[.]” Doc. 2g, Declaration of

Chad Fultz (May 30, 2017) at ¶13.

        Mr. Fultz provides four policy rationales for his determination. First Mr. Mansa received

ample notification of BOP’s zero tolerance urinalysis policies. Id. (Mr. Mansa “signed and/or

received no less than five forms and/or notices advising him that he was subject to urine

surveillance, and because the ingestion of poppy seeds could cause a urine sample to test positive

for drugs, he was not permitted to ingest poppy seeds[.]”) Second, Mr. Fultz routinely refuses to

“question the finding of a CDC or DHO that is based upon a valid positive drug test result.” Id.

Third, Mr. Fultz declines to overturn CDC or DHO findings unilaterally because Mr. Fultz

believes that overturning committee findings in favor of staff recommendations for leniency

could “possibly increase the potential for staff corruption and encourage inmates to take drugs


                                                  22
knowing the charge could be expunged if they were to assert that they ingested poppy seeds.” Id.

Fourth, Mr. Fultz considers “the risk of repeated violations, violence, and disruptive conduct in

the RRC or the community” when deciding whether to re-incarcerate an inmate who tested

positive for drugs. Id. Given these policy rationales, Mr. Fultz authorized Plaintiff’s removal

from his community placement. Id.

       Mr. Fultz’s decision to deny Mr. Mansa’s continued RRC placement prompted

Community Treatment Coordinator Erik Anderson to issue a “Request for Removal of

Provisional § 3621(e)” form. U.S. Dept. of Justice/Bureau of Prisons, Request to Delay, Remove

of Reinstate Early Release. Mr. Anderson provided a statutory rationale for Mr. Mansa’s removal

from the community. Id. (“He is no longer able to participate in CTS making him ineligible for a

3621 (e) release.”). The underlying statute supports Mr. Anderson’s interpretation. The statute

states, in part: “the Bureau shall periodically test the prisoner for substance abuse and

discontinue such conditions [of confinement, e.g., community release] on determining that

substance abuse has recurred.” 18 U.S.C. § 3621. Thus, the plain language of the statute supports

Mr. Anderson’s issuance of the “Request for Removal of Provisional § 3621(e)” form, which led

to Mr. Mansa’s re-incarceration following his positive substance abuse test result.

       Mr. Norwood also provided his policy reasons for denying Mr. Mansa’s appeal. Mr.

Norwood reviewed the evidence and found that the Center Disciplinary Committee “reasonably

determined you committed the prohibited act [.]” Norwood Decision at 2. As explained above,

Mr. Norwood then offered the policy rationale against allowing inmates to retest at the facilities

of their choice, including “confirmation testing” and “chain of custody” issues. Id. Mr. Norwood

upheld the Center Disciplinary Committee’s decision on both factual and policy grounds, finding


                                                 23
that “[t]he decision of the CDC was based upon the greater weight of the evidence, and the

sanctions imposed by the DHO were consistent with the severity level of the prohibited act.” Id.

       On this record, Mr. Mansa has not created a genuine issue of fact on any alleged clear

abuse of discretion. The Government, however, has provided credible evidence that Mr. Fultz,

Mr. Anderson, and Mr. Norwood made reasoned decisions grounded in policy rationales, such as

deterrence of corruption, community safety, proper statutory construction, and punitive

consistency. For these reasons, Mr. Mansa’s recovery in negligence is barred by the discretionary

function exception to the Federal Tort Claims Act. 29 U.S.C. § 2680(a); In re World Trade Ctr.

Disaster Site Litig., 521 F.3d 169, 190 (The discretionary function exception “marks the

boundary between Congress’ willingness to impose tort liability upon the United States and its

desire to protect certain governmental activities from exposure to suit by private individuals . . . .

The FTCA discretionary function exception is thus a form of retained sovereign immunity.”).

       Mr. Mansa’s final claim, that he was “exonerated” on appeal, is wholly unsupported. No

evidence in the record substantiates Mr. Mansa’s claim. Rather, it supports a finding that BOP

exercised its discretion to move Mr. Mansa from one place of imprisonment to another.

       The Bureau of Prisons has the authority to “designate the place of [a] prisoner’s

imprisonment,” 18 U.S.C.§ 3621(b), and to alter the conditions of confinement and release. 18

U.S.C.§ 3621(b)(5). See also, Lopez v. Davis, 531 U.S. 230, 241 (2001) (Explaining that BOP

retains discretion to incarcerate—rather than release—an inmate who has successfully completed

a drug treatment program, because “the Bureau thus has the authority, but not the duty, both to

alter the prisoner’s conditions of confinement and to reduce his term of imprisonment.”).

Community-based drug treatment programs are considered “places of imprisonment.” Levine v.,


                                                  24
455 F.3d 71, 82, n8 (2d Cir. 2006) (“Apart from that restriction, we in no way suggest that the

BOP must make a particular form of ‘re-entry’ facility, like a CCC, available. But the BOP has

not closed CCCs, thus dropping them from the roster of available ‘place[s] of imprisonment,’

i.e., ‘penal or correctional facilities.’ And, since they are available, the BOP must comply with

the factors made mandatory by Congress in assigning prisoners to them.”); see also, Hollman v.

Lindsay, No. 08-CV-1417(NGG), 2009 WL 3112076, at *9 (E.D.N.Y. Sept. 25, 2009)

(Explaining that inmates have no constitutional right to placement in a drug rehabilitation

program, generally.).

       On December 3, 2014, the Acting Administrator of National Inmate Appeals concurred

with the CDC, Mr. Fultz, and Director Norwood that Mr. Mansa had “committed the prohibited

act of Use of Drugs[.]” Administrative Remedy No. 787778-A1 (Dec. 3, 2014), ECF No. 23-6.

The Acting Administrator stated that, after further review, he would partially grant Mr. Mansa’s

appeal and reduce his 112 incident to a “a 309, violating a condition of a community program.”

Administrative Remedy No. 787778-A1 (Dec. 3, 2014), ECF No. 23-6; see also, U.S. Dept. of

Justice/Fed. Bureau of Prisons, Request to Delay, Remove or Reinstate Early Release, ECF No.

23-7. The reduction cleared the way for Mr. Mansa’s transfer to a community-based “place of

imprisonment.”

       There is nothing in the record to suggest the Acting Administrator questioned Mr. Fultz’s

or Mr. Anderson’s classification of Mr. Mansa’s positive drug test as a “112 violation”, or found

the 112 classification out of policy or an abuse of discretion. Id. The Acting Administrator did

not criticize Mr. Norwood’s rationale as unfounded or against policy. Id.




                                                25
         The Acting Administrator concurred with local and regional officials’ findings regarding

Mr. Mansa’s positive drug test, but nevertheless exercised his or her discretion to treat Mr.

Mansa’s infraction as a Code 309, a lesser violation of his supervised release. The code reduction

was the remedy Mr. Mansa sought at the time. Federal Bureau of Prisons, Central Office Admin.

Remedy Appeal: Mark Mansa, Sept. 8, 2014, ECF No. 23-6. The favorable appeal demonstrates

that Mr. Mansa enjoyed due process4 and that BOP was willing to review and review again the

decisions of BOP officials to his benefit. Without exonerating him for his positive drug test, the

appeal gave Mr. Mansa a second chance at a community placement and drug treatment services.

         Significantly, even after his appeal to the Acting Administrator for National Inmate

Appeals, BOP released Mr. Mansa from detention well before the completion of his original

forty-six month sentence. Defs. Mot. to Dismiss or for Summ. J. at 14. Mr. Mansa also received

a second chance at a community placement and home incarceration. Id.




4
 Mr. Mansa alleges that he was denied a DHO hearing. Mr. Mansa, however, was not entitled to a DHO hearing
because the Center Disciplinary Committee did not request one. See Center Discipline Committee Report, Doc. 2e,
ECF No. 23-11, at 4. Under the guiding regulations, “[t]he Discipline Hearing Officer (DHO) will only conduct a
hearing on the incident report if referred by the UDC [Unit Discipline Committee].” 28 C.F.R. § 541.8; see also
Wolff v. McDonnell, 418 U.S. 539, 556 (1974) (“Prison disciplinary proceedings are not part of a criminal
prosecution, and the full panoply of rights due a defendant in such proceedings does not apply.”). In this case, the
DHO merely reviewed and “certified the CDC hearing”, as he was asked to do. Administrative Remedy No.
787778-A1 (Dec. 3, 2014), ECF No. 23-6 As explained by Acting Administrator of National Inmate Appeals:

         In regards to your issue of not receiving a DHO report, you received an in-person hearing with the CDC
         and made a statement. The CDC hearing paperwork was forwarded to the DHO for review and certification
         pursuant to policy. The DHO completed his review and certified the CDC hearing. You received a copy of
         the CDC report advising you of the decision and sanctions imposed at that time. You are not entitled to an
         in-person DHO hearing or a separate DHO report.

Administrative Remedy No. 787778-A1. The Court also notes that Mr. Mansa waived representation by Center staff
at his CDC hearing. U.S. Dept. of Justice/Fed. Bureau of Prisons, Notice of Center Discipline Committee Hearing
[BP-S2707.073, Rev. Mar. 1994 (June 16, 2014)].
                                                         26
       Because Mr. Mansa has not provided evidence in this record to support an inference that

Mr. Fultz, Mr. Anderson, Mr. Norwood, or any other BOP official violated BOP policy, Mr.

Mansa’s claim of negligence must be dismissed as a matter of law.

IV.    CONCLUSION

       For the reasons stated above, Defendant’s motion for summary judgment, ECF No. 23, is

GRANTED.

       The Clerk of the Court is respectively requested to close the file.

       SO ORDERED at Bridgeport, Connecticut, this 7th day of January, 2019.

                                                     /s/ Victor A. Bolden
                                                     VICTOR A. BOLDEN
                                                     UNITED STATES DISTRICT JUDGE




                                                27
